Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-4, 6-10, 12-45 are pending.
Nucleotide and/or Amino Acid Sequence Disclosures
Please see attached PTO-2301 Notice to Comply.  Briefly, the date of creation and the size of the ASCII text file in bytes is missing from the Incorporation by Reference Statement regarding the Sequence Listing. (Page 1 of specification).
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, 6-7, 14-18, and 24-37, drawn to an adeno-associated virus comprising an AAV capsid and a minigene having AAV ITRs and a heterologous gene, wherein the AAV capsid comprises AAV vp1 proteins having a sequence at least 95% identical to amino acids 1 to 738 of SEQ ID NO: 4 (AAVrh46), and method of making such AAV, classified in C12N 15/861; A61K 48/0091; A61K 48/00.
II. Claims 8-10, 12-13, 19-23, and 38-46, drawn to an adeno-associated virus comprising an AAV capsid and a minigene having AAV ITRs and a heterologous gene, wherein the AAV capsid comprises AAV vp1 proteins having a sequence at least 95% identical to amino acids 1 to 738 of SEQ ID NO: 5 (AAVrh73), and method of making such AAV, classified in C12N 15/861; A61K 48/0091; A61K 48/00.
The inventions are independent or distinct, each from the other because:
I and II are directed to related products and methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design.  The products and method of Group I require a sequence at least 95% identical to amino acids 1 to 738 of SEQ ID NO: 4 (AAVrh46) which is not required of Group II, whereas, the products and method of Group II require a sequence at least 95% identical to amino acids 1 to 738 of SEQ ID NO: 5 (AAVrh73) which is not required of Group I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Species Election
This application contains claims directed to the following patentably distinct species:
Regarding Group I: Applicants must choose one single type of vp1 amino acid sequence from among the following:
 wherein the amino acid at position 665 is N or T (for example, choose from between claim 1 and claim 14).
-If applicant’s election includes claim 1, applicant must further choose one single type of modification (or one single grouping of patentably indistinct modifications) from among those listed in claim 24.
- If applicant’s election includes claim 1, applicant must further choose one single type of gene (or one single grouping of patentably indistinct genes) from among those listed in claim 25.
Regarding Group II: Applicants must choose one single type of vp1 amino acid sequence from among the following:
 wherein the amino acid at position 665 is N or T (for example, choose from between claim 8 and claim 19).
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species.  For example, the species require different amino acid sequence structures (or different nucleic acid sequence structures encoding the different amino acid sequence structures) which are mutually exclusive of each other.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic to the types of modifications (claim 24) and types of genes (claim 25).
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CATHERINE S HIBBERT/
Primary Examiner, Art Unit 1636